423 F.2d 1197
John M. LUTTRELL, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 23645.
United States Court of Appeals, Ninth Circuit.
February 17, 1970.

Adelbert G. Clostermann (argued), Portland, Or., for appellant.
William D. Ruckelshaus, Asst. Atty. Gen., Civil Div., Lawrence F. Ledebur, Chief, Admiralty Section, Morton Hollander, Chief, Appellate Section, Dept. of Justice, Washington, D. C., Sidney I. Lezak, U. S. Atty., Erskine Wood (argued), of Wood, Wood, Tatum, Mosser & Brooke, Portland, Or., John F. Meadows, Dept. of Justice, Admiralty and Shipping Sec., San Francisco, Cal., for appellee.
Before CHAMBERS, JERTBERG and TRASK, Circuit Judges.
PER CURIAM:


1
This case falls in the area where the trial judge, on all of the evidence, could have found in favor of either party. We are certain we cannot find that the court was required to find in favor of plaintiff. Thus, we cannot say the findings, conclusions and decree (judgment order) are clearly erroneous.


2
Decree affirmed.